UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 15-7229


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHANDAR BINGHAM,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Senior
District Judge. (3:01-cr-00270-JRS-3)


Submitted:   December 17, 2015            Decided:   December 22, 2015



Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Chandar Bingham, Appellant Pro Se.  Jessica D. Aber,        OFFICE OF
THE UNITED STATES ATTORNEY, Laura Colombell Marshall,       Elizabeth
Wu, Assistant United States Attorneys, Richmond,            Virginia,
Jasmine Hyejung Yoon, OFFICE OF THE UNITED STATES           ATTORNEY,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Chandar Bingham appeals the district court’s order denying

Bingham’s     18    U.S.C.      § 3582(c)(2)        (2012)      motion    for    sentence

reduction      based       on     Amendment       782   to   the       U.S.    Sentencing

Guidelines Manual (2014).             Based on our review of the record, we

conclude that the district court did not abuse its discretion in

denying the motion based on the risk Bingham poses to public

safety.      See United States v. Smalls, 720 F.3d 193, 195 (4th

Cir. 2013) (“Whether to reduce a sentence and to what extent is

a   matter    within   the        court’s     discretion.”).           Accordingly,    we

affirm for the reasons stated by the district court.                           See United

States v. Bingham, No. 3:01-cr-00270-JRS-3 (E.D. Va. July 24,

2015).       We dispense with oral argument because the facts and

legal    contentions        are    adequately       presented      in    the    materials

before    this     court    and    argument       would   not    aid     the   decisional

process.



                                                                                 AFFIRMED




                                              2